 


110 HR 6292 IH: Parents’ Right to Know Improvement Act
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6292 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2008 
Mr. Heller of Nevada introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to require local educational agencies to provide to parents, on request, information regarding the professional qualifications of their child’s specialized instructional support persons. 
 
 
1.Short titleThis Act may be cited as the Parents’ Right to Know Improvement Act. 
2.Specialized instructional support personSection 1111(h)(6) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(6)) is amended— 
(1)in subparagraph (A)—
(A)in the matter preceding clause (i), by inserting and specialized instructional support persons after teachers; 
(B)by striking clause (i) and inserting the following:

(i)Whether State qualification and licensing criteria have been met by—
(I)the teacher for the grade levels and subject areas in which the teacher provides instruction; or
(II)the specialized instructional support person for the services described in subparagraph (D) which the specialized instructional support person provides.;
(C)in clause (ii), by inserting or the specialized instructional support person is providing the services described in subparagraph (D) after teaching; and
(D)in clause (iii), by inserting or specialized instructional support person after teacher each place it appears; and 
 
(2)by adding at the end the following new subparagraph:  
 
(D)DefinitionIn this paragraph, the term specialized instructional support person means a school counselor, school social worker, school psychologist, or other qualified professional involved in providing assessment, diagnosis, counseling, educational, therapeutic, or other services (including related services as that term is defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) as part of a comprehensive program to meet student needs. .  
 
